MEMORANDUM **
The district court’s extensive order granting summary judgment to Blue Ridge Distribution Company, denying summary judgment to E & J Gallo Wineries and dismissing without prejudice Gallo’s action for declaratory relief is affirmed for the reasons stated by the district court. In holding that this matter is not yet ripe for adjudication, we rely in part on Blue Ridge’s counsel’s candid representations to the court during oral argument before us that Blue Ridge: (1) had no present intent to transfer the Gallo wine distribution business to a third party (or to assign the Gallo contract); (2) had no present intent to bring its own declaratory judgment claim in North Carolina; and (3) would give Gallo notice of any intent to transfer, so that Gallo would have an opportunity to seek declaratory relief in an appropriate forum (i.e., either the Eastern District of California under the terms of the Agreement or North Carolina under the terms of the Wine Act). Because we hold the controversy is not ripe, we need not reach the mootness issue.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.